The Honorable Cliff Hoofman State Senator Box 1038 North Little Rock, AR 72115-1038
Dear Senator Hoofman:
You have requested an Attorney General opinion concerning a private landlord association.
You state that a landlord association has been formed and that it has no affiliation with government. The association wishes to establish a tenant data base that contains the names of former tenants of the association's members who were considered to be "bad tenants" for a variety of reasons, such as criminal activity, failure to pay rent, damage to the property, etc.
You have asked:
  (1) Can such a database lawfully be maintained by a landlord association that is unaffiliated with government?
  (2) If such a database can lawfully be maintained, what legal issues should be taken into consideration by the association when maintaining such a database?
Response
Question 1 — Can such a database lawfully be maintained by a landlordassociation that is unaffiliated with government?
It is my opinion that no laws would prohibit the landlord association from simply maintaining a database of this nature. However, as noted in response to Question 2, the manner in which the database is used could give rise to claims against the association.
Question 2 — If such a database can lawfully be maintained, what legalissues should be taken into consideration by the association whenmaintaining such a database?
It is my opinion that the legal issues that will arise in connection with this type of database will depend upon the manner in which the database is used. Because such issues will necessarily depend upon the specific facts attendant to the circumstances, I cannot opine as to the particular issues that may arise. Moreover, I am prohibited from engaging in the private practice of law. A.C.A. § 25-16-701. Accordingly, I would urge the association to consult its private counsel with regard to any particular proposed use of the database.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh